NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-2976
                                       __________

                    STANLEY E. KORNAFEL, PRO SE LAYMAN,
                                          Appellant

                                             v.

SCOTT D. GALLOWAY, ESQ.; G. MICHAEL GREEN, J.; CHRISTINE F. GANNON,
                     J.; SPIROS E. ANGELOS, J.
               ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                       (E.D. Pa. Civil Action No. 2-18-cv-03241)
                      District Judge: Honorable C. Darnell Jones, II
                      ____________________________________

                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                               December 26, 2018
       Before: GREENAWAY, JR., RESTREPO and FUENTES, Circuit Judges

                              (Opinion filed: May 15, 2020)
                                      ___________

                                       OPINION*
                                      ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Stanley Kornafel, proceeding pro se, appeals an order of the United States District

Court for the Eastern District of Pennsylvania dismissing his civil rights complaint. For

the reasons that follow, we will affirm the judgment of the District Court.

       Kornafel filed a complaint against his landlord, Dorothy Gallagher, his landlord’s

attorney, Scott Galloway, and three Delaware County Court of Common Pleas judges.

Kornafel claimed violations of his constitutional rights arising from a state court lawsuit

that Gallagher successfully brought against him. Kornafel alleged that the judges were

biased against him, precluded him from presenting his case, and conspired against him

with Galloway. Kornafel sought a “jury trial outside of Media where a reasonable fair

and equal hearing may be had or adjudicate the case based on the merits.” Compl. at 14.

       The District Court screened the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B).

To the extent Kornafel claimed that the defendants conspired to discriminate against him

in violation of 42 U.S.C. § 1985, the District Court ruled that he did not allege the

requisite race- or class-based discrimination to state a claim. The District Court also

ruled that Kornafel had not stated a conspiracy claim under § 1983 because he did not

allege facts supporting a plausible conspiracy, that his § 1983 claims against the judges

are barred by absolute judicial immunity, and that Gallagher and Galloway are not state

actors subject to liability under § 1983. The District Court dismissed the complaint

without prejudice and allowed Kornafel to file an amended complaint, with the exception

of his claims against the judges, which were dismissed with prejudice.

                                              2
       Kornafel filed an amended complaint naming Galloway and the three judges as

defendants. He disputed the District Court’s decision and reiterated and expanded the

allegations in his original complaint. The District Court stated that the amended

complaint made clear that Kornafel’s federal case was predicated on his dissatisfaction

with the handling of his state court case and his belief that the judges and opposing

counsel conspired against him. The District Court ruled that, to the extent Kornafel asked

it to review and vacate the state court’s judgment or rulings, it lacked jurisdiction to do so

under the Rooker-Feldman1 doctrine. The District Court also ruled that Kornafel had

failed to state a claim for the same reasons stated in its prior decision. The District Court

dismissed the amended complaint with prejudice and this appeal followed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our standard of review is

plenary. Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).

       Kornafel’s complaints are not very clear. To the extent his claims are not barred

by the Rooker-Feldman doctrine, he did not state a plausible conspiracy claim for the

reasons stated by the District Court. We also agree with the District Court that

Kornafel’s allegations do not support a conclusion that Gallagher and Galloway are state

actors subject to liability under § 1983. In addition, the record reflects that Kornafel’s

claims against the judges are based on their actions in their judicial capacities. The


1
Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia Court of
Appeals v. Feldman, 460 U.S. 462 (1983).

                                              3
judges are thus absolutely immune from any suit for damages and Kornafel does not seek

injunctive relief that might be available under § 1983. See Azubuko v. Royal, 443 F.3d
302, 303-04 (3d Cir. 2006) (per curiam).

       Kornafel argues on appeal that the District Court omitted from its decision certain

factual allegations, including allegations that the state court failed to adjudicate his

counterclaim against Gallagher and enforce its pre-trial order, and that these allegations

support his conspiracy and due process claims. Although the District Court summarized

Kornafel’s complaints without setting forth all of his allegations of wrongdoing, Kornafel

has not shown that the District Court erred in dismissing them for the reasons stated

above.2

       Accordingly, we will affirm the judgment of the District Court. Kornafel’s request

in his brief for oral argument is denied.




2
 We will not address the questions presented for review that Kornafel lists in his brief,
which, to the extent understandable, either are not relevant to the District Court’s reasons
for dismissing his complaints or are conclusory.
                                             4